  8:19-cv-00471-LSC-MDN Doc # 24 Filed: 04/29/20 Page 1 of 2 - Page ID # 105




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

IDS PROPERTY CASUALTY, a Wisconsin
Corporation,
                                                                           8:19CV471
                         Plaintiff,
                                                                      AMENDED
        vs.                                                    CASE PROGRESSION ORDER

SAMSUNG ELECTRONICS AMERICA,
INC., a Delaware corporation,

                         Defendant.

        This matter comes before the Court on the parties’ Joint Motion for Amended Order for
Progression of the Case (Filing No. 23). After review of the parties’ motion, the Court finds good
cause to grant the requested extensions. Accordingly,

        IT IS ORDERED that the Joint Motion for Amended Order for Progression of the Case
(Filing No. 23) is granted, and the case progression order is amended as follows:

              1)   The deadlines for moving to amend pleadings or add parties is June 20, 2020.

              2)   The deadline for completing written discovery under Rules 33, 34, and 36 of the
                   Federal Rules of Civil Procedure is October 2, 2020. Motions to compel
                   discovery under Rules 33, 34, and 36 must be filed by October 16, 2020.

                   Note: A motion to compel, to quash, or for a disputed protective order shall not
                   be filed without first contacting the chambers of the undersigned magistrate judge
                   on or before the motion to compel deadline to set a conference to discuss the
                   parties’ dispute, and after being granted leave to do so by the Court.

              3)   The deadline for identifying expert witnesses expected to testify at the trial, (both
                   retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
                   Civ. P. 26(a)(2)(C)), is October 30, 2020.

              4)   The status conference scheduled for July 6, 2020 is cancelled. A status conference
                   to discuss case progression, dispositive motions, the pretrial conference and trial
                   dates, and settlement status will be held with the undersigned magistrate judge on
                   November 9, 2020, at 11:00 a.m. by telephone. Counsel shall use the
                   conferencing instructions assigned to this case to participate in the conference.
    8:19-cv-00471-LSC-MDN Doc # 24 Filed: 04/29/20 Page 2 of 2 - Page ID # 106




              5)     The deadlines for complete expert disclosures1 for all experts expected to testify
                     at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained
                     experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff:                    November 30, 2020
                            For the defendant:                    January 8, 2021
                            Plaintiff’s rebuttal:                 January 22, 2021

              6)     The deadline for filing motions to dismiss and motions for summary judgment is
                     January 8, 2021.

              7)     The deposition deadline is January 29, 2021.

              8)     The deadline for filing motions to exclude testimony on Daubert and related
                     grounds is February 12, 2021.

              9)     The parties shall comply with all other stipulations and agreements recited in their
                     Rule 26(f) planning report that are not inconsistent with this order.

              10) All requests for changes of deadlines or settings established herein shall be
                  directed to the undersigned magistrate judge. Such requests will not be considered
                  absent a showing of due diligence in the timely progression of this case and the
                  recent development of circumstances, unanticipated prior to the filing of the
                  motion, which require that additional time be allowed.


         Dated this 29th day of April, 2020.
                                                                  BY THE COURT:

                                                                  s/Michael D. Nelson
                                                                  United States Magistrate Judge




1
  While treating medical and mental health care providers are generally not considered “specially retained experts,”
not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated
within their treatment documentation. As to each such expert, any opinions which are not stated within that expert’s
treatment records and reports must be separately and timely disclosed.
